Filed 1/2/15 In re Armando A. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re ARMANDO A., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                             F069407

         Plaintiff and Respondent,                                           (Super. Ct. No. 511486)

                   v.
                                                                                     OPINION
ARMANDO A.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Shawn D.
Bessey, Judge.
         Carol Koenig, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Gomes, J., and Peña, J.
                                   INTRODUCTION
       On March 10, 2014, appellant Armando A., who had a prior adjudication pursuant
to Welfare and Institutions Code section 602 for one count of felony second-degree
robbery (Pen. Code, § 211, count 1),1 waived his rights to a contested hearing and
admitted his second violation of probation. On April 15, 2014, the juvenile court ordered
appellant’s commitment to the Department of Corrections and Rehabilitation, Division of
Juvenile Justice (DJJ), for a maximum term of five years. Appellate counsel has filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
                            FACTS AND PROCEEDINGS
Robbery Adjudication
       On August 31, 2012, a petition was filed pursuant to Welfare and Institutions
Code section 602, alleging appellant committed a robbery (§ 211) on April 17, 2012, and
an enhancement for committing the robbery with the knowledge that another person was
personally armed with a firearm (§ 12022, subd. (d)).2 On August 31, 2012, appellant
waived his rights to a contested hearing and admitted the robbery allegation after the
court advised him of his rights, as well as the consequences of his plea. The
enhancement was dismissed.
       The factual basis for the plea was that on April 17, 2012, Alejandro R. was
walking down the street with his friend Jesus when appellant and another suspect
approached them. The second suspect asked Jesus if he was a “‘Scrap.’” Alejandro and
Jesus ignored them and kept walking. Appellant and the other suspect started following
Alejandro and Jesus. The second suspect pulled out a silver revolver from his pocket and

1      Unless otherwise designated, statutory references are to the Penal Code.
2      In June 2008, appellant received a citation for a misdemeanor violation of
section 626.10, subdivision (a). The matter was closed at intake. In April 2009,
appellant admitted a misdemeanor theft. The case was successfully closed in October
2009. Appellant received a citation for misdemeanor petty theft in April 2011 and the
matter was closed at intake.


                                             2
demanded Alejandro’s phone. Alejandro replied that he had no phone or money.
Appellant demanded Alejandro hand over his iPod or he would be shot. Appellant
further told Alejandro that if he told the police what happened, appellant would find him
and shoot him. Alejandro gave his iPod to appellant.
       On September 17, 2012, the juvenile court placed appellant on probation upon
various terms and conditions, including that appellant be committed to juvenile hall for
214 days, with credit for 154 days already served.
First Probation Violation
       Appellant’s aunt and grandfather reported that appellant absconded in early
November 2012. Appellant was arrested in June 2013 on an outstanding bench warrant.
On June 10, 2013, a petition alleging a violation of probation was filed alleging these
facts, as well as information that appellant was armed with a .25-caliber revolver when he
was arrested. The gun had been reported stolen.
       On June 18, 2013, appellant waived his rights to a contested hearing and admitted
he violated the conditions of his probation. The juvenile court advised appellant that he
was facing a possible commitment to DJJ. On August 21, 2013, the juvenile court
continued appellant on probation and ordered him committed to juvenile hall for 365
days, with credit for 75 days served. On December 24, 2013, appellant was released on
electronic monitoring.
Second Probation Violation
       On December 25, 2013, appellant’s aunt reported that appellant had cut off his
ankle monitor and left the residence. On February 27, 2014, appellant was arrested while
fleeing the home of documented gang members. On the same date, a second notice of
probation violation was filed alleging the above fact and that appellant failed to report to
his probation officers for the first two months of 2014. On March 10, 2014, appellant
waived his right to a contested hearing and admitted the violation of his probation. Prior
to doing so, appellant was advised that he was eligible for DJJ commitment.


                                              3
       Because appellant had absconded more than once and was associating with a gang,
the probation officer recommended that he be placed at DJJ. At the disposition hearing
on April 15, 2014, appellant’s counsel argued vigorously for a less restrictive
commitment alternative. The juvenile court noted that appellant had been absent without
leave for approximately 10 months after his felony adjudication. The court found
appellant had failed to avail himself of services at the local level. Although appellant did
well in the controlled environment of juvenile hall, he was on electronic monitoring for
only a day before removing his electronic monitor and absconding again.
       The court found appellant would benefit from the services available at DJJ and
ordered appellant’s commitment there for the maximum term of confinement of five
years. The court granted appellant 402 days of custody credits.
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) By letter on September 3, 2014,
we invited appellant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The orders of the juvenile court are affirmed.




                                               4